SEITZ, Chief Judge,
with whom ALDISERT and JAMES HUNTER, III, Circuit Judges, join, dissenting.
This case poses what is for the judiciary a singularly difficult and sensitive problem. *117At a federal judicial level, we are asked to interpret relatively new and innovative legislation and to embark upon uncharted constitutional waters. At a factual level, the record presents a mass of social science and medical data from which judges are.asked to fashion legal rules.
Initially, I have no trouble agreeing with’ the majority that the conditions at Penn-hurst revealed in this record fall below a statutory or constitutional threshold of decency so as to merit judicial intervention. The district court adequately documented the deplorable conditions at Pennhurst. See 446 F.Supp. at 1302-11. Understaff-ing, filth, violence, enforced inactivity, and other horrors make Pennhurst, in the opinion of one well-traveled expert, one of the worst institutions of its kind in the world. Under these circumstances the federal courts have a right and a duty to intervene and to secure for Pennhurst’s residents, at the very least, adequate living conditions. Cf. Norris v. Frame, 585 F.2d 1183 (3d Cir. 1978) (scrutiny of pre-trial detainee’s conditions of confinement). I thus have no hesitation in agreeing that the federal judiciary should take the necessary steps to eliminate those conditions at Pennhurst.
Pennhurst as it exists today, however, must not obscure what is an entirely sever-able legal issue. That issue is the legality of institutionalization of the mentally retarded. The inquiry is not whether institutionalization is outmoded, undesirable, or unjustifiably expensive. Rather, the question is, assuming a Pennhurst without the deplorable living conditions here, may a federal court step in and say institutionalization is illegal, and if it can, what standard will the court employ in determining that illegality. It is on this issue that I part company with the majority.
The district court held that no matter how much one might change Pennhurst, it would never be legal to place a person in such a large institution. Although the majority rejects that theory, its position is that even if all the deplorable living conditions at Pennhurst are eliminated, it still is impermissible to place persons there if a large institution is not the least restrictive environment for that individual.
Such a rule goes far beyond the proposition that federal courts should require the state to eliminate the deplorable conditions at Pennhurst. The effect of the rule is to require the state to create new facilities regardless of the feasibility or practicality of such a course of action. Moreover, because persons develop over time, the federal courts will become embroiled in almost continual supervision to ensure that each individual at any particular moment is in the least restrictive environment.
Although I believe improvement of Penn-hurst to be mandatory, I do not believe a federal court may dictate to the state the type of treatment that best suits every individual. In my view, as long as the state runs all of its facilities free of the types of conditions that exist at Pennhurst today, then the state must be given latitude to choose in which of the facilities it will place a given individual. \A federal court should remove a person from\an institution or forbid a particular mode of" treatment only in very limited circumstances. Because I can find no basis for the rule announced by the majority in statute or Constitution, I dissent from that portion of its opinion mandating a general right to individualized treatment in the least restrictive environment.
I. Statutory Basis
A. Developmentally Disabled Assistance and Bill of Rights Act
I will assume that the majority is correct in asserting, first, that patients at Penn-hurst have a right to treatment under the Developmentally Disabled Assistance and Bill of Rights Act, 42 U.S.C. §§ 6000-6081 (the Act); and, second, that patients have an implied cause of action under the Act to enforce that right. These two conclusions, however, bring one no closer to an answer in this case, for it means little to say that a person has a “right” without defining it in a particular context. In this case, one must ask exactly what are the contours and substance of the right to treatment.
*118The starting point for an answer to this question is the nature and history of the implied cause of action. In England as early as the thirteenth century, the king’s courts fashioned private remedies by looking to duties imposed on the defendant by royal enactments. See generally J. Mashaw & R. Merrill, Introduction to the American Public Law System 969-71 (1975); Katz, The Jurisprudence of Remedies: Constitutional Legality and the Law of Torts in Bell v. Hood, 117 U.Pa.L.Rev. 1 (1968). The essence of the implied cause of action is that the defendant breaches a duty imposed on him by a statute, and the breach in some way harms the plaintiff, who then may supplement the statutory scheme through a private suit. See J. I. Case Co. v. Borak, 377 U.S. 426, 84 S.Ct. 1555, 12 L.Ed.2d 423 (1964). One cannot divorce the implied cause of action from a duty imposed on the defendant by the statute in question. Unless the defendant’s activity violated the statute, there is nothing a court can properly redress.
Applying this precept to the case at hand, the question is whether the Act imposes a duty on the defendants to provide the least restrictive treatment possible to the plaintiffs. Unless it does, the Act cannot be a proper basis for the majority’s holding. I agree with the majority that the legislative history indicates a preference for least restrictive treatment, but a preference cannot be elevated into a mandatory duty without explicit statutory authority.
The Act nowhere places such a duty of least restrictive treatment on those states accepting federal funding. The Act is extremely explicit as to the duties of those states that receive such funds. The heart of the state’s duty under the Act is section 6063. Before the state can receive funds, it must submit a plan to the Secretary of Health, Education, and Welfare (HEW) for approval. Prior to the 1978 amendments, section 6063(b)(20) required that the state’s submission to HEW contain:
a plan designed (A) to eliminate inappropriate placement in institutions of persons with developmental disabilities, and (B) to improve the quality of care and the state of surroundings of persons for whom institutional care is appropriate.1
Moreover, the state must maintain individu- y al habilitation plans and an advocacy system to ensure that the general plan approved by HEW is properly implemented. See 42 U.S.C. §§ 6011-6012. Cf. id. §§ 6007, 6067 (establishing state and national planning and advisory commissions).
The requirement in section 6063(b)(20), however, in no way imposes an absolute duty on the state to provide the least restrictive treatment. For example, the regulation dealing with this portion of a state’s plan provides:
The State plan shall support the establishment of community programs as alternatives to institutionalization and support such programs designed to provide services for the care and habilitation of persons with developmental disabilities, and which utilize, to the maximum extent feasible, the resources and personnel in related community programs to assure full coordination with such programs and to assure the provision of appropriate supplemental health, educational, or social services for persons with developmental disabilities.
45 C.F.R. § 1386.43 (1978). I fail to see how a duty to “support” “feasible” non-institutional care can be elevated to an absolute duty to provide the least restrictive treatment for every individual regardless of cost or available resources.
The Act elsewhere demonstrates that the state’s limited resources may qualify its duty to provide alternate habilitation. For example, the state has primary control over where the funds are to be allocated. See 42 U.S.C. § 6003. Indeed, the House Report on the 1975 version of the Act stated:
*119Since the Committee is well aware that current theory with regard to the treatment and support of the developmentally disabled emphasizes that this treatment should be conducted in the individual’s community without unnecessarily institutionalizing him, the Committee has chosen to include a specific requirement that state programs plan for as much deinsti-tutionalization as is feasible, and earmark monies for this purpose. Knowing that this may require some increase in expenditures, the Committee has also increased the authorizations of appropriations.
It is anticipated that these requirements will prompt some movement of patients from State institutions back into their communities. It is hoped that corresponding amounts of State and other funds currently being spent on institutional care will be re-budgeted for community care, an obvious rebudgeting that has not always occurred in conjunction with deinstitutionalization efforts.
House Rep.No. 94-58, 94th Cong., 1st Sess. 10, reprinted in 2 U.S.Code Cong. & Admin. News, 919, 928 (1975). This passage illustrates that Congress intended the Act as no more than an incentive to deinstitutionali-zation, not an imposition of a mandatory requirement regardless of fiscal concerns.
Thus the language and structure of the Act, the relevant regulations, and the legislative history all indicate that the states may consider their own resources in providing less restrictive treatment. The duty of the states under the Act is to provide alternative individual habilitation to the extent feasible, which includes a wide variety of fiscal concerns. Yet the import of the approach taken by the majority is exactly the opposite: it imposes a duty to provide less restrictive treatment, regardless of cost or available funds. This is an approach entirely inconsistent with the nature of an implied cause of action, which must rest on the breach of a statutory duty. In effect, the majority transforms the duty of providing feasible alternative treatment into an entirely different substantive obligation that has absolutely no basis in the statutory scheme. It is improper to say an implied statutory cause of action exists and then impose new substantive duties nowhere present in the statute in question.
The majority places great emphasis on section 6010, the bill of rights section. The broad rights declared in section 6010 can be given concrete meaning, however, only by reference to the other provisions in the Act. I do not believe, especially with a funding statute such as the one here, that general findings and declarations should be used as a charter for the creation of absolute obligations where Congress felt the states should be free to choose on their own as to the proper allocation of funds. Cf. Beal v. Doe, 482 U.S. 438, 97 S.Ct. 2366, 53 L.Ed.2d 464 (1977) (Title XIX gives states latitude as to whether to spend federal funds on abortion). In sum, where Congress establishes a funding scheme designed to encourage a course of conduct, that is no license to federal courts to make that conduct mandatory.
None of this is meant to denigrate the purpose of section 6010. The time has passed when retarded persons can be considered citizens without any rights whatsoever. Those rights conferred by this Act are important and a significant step on the road on which our nation has a far way to go. Yet the judiciary should not permit such feelings to exceed the obligations imposed on states by the Act. Because the Act nowhere imposes an absolute duty on funded states to provide the least restrictive treatment regardless of cost or feasibility, I would hold that the Act does not support those portions of the district court’s order that create such an obligation.
B. Rehabilitation Act of 1973
The district court held that continued confinement at Pennhurst, which receives federal funds under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., violated section 504 of the Rehabilitation Act of 1973.2 That provision, as amended in 1978, states in relevant part:
*120No otherwise qualified handicapped individual in > the United States . shall, solely by reason of his handicap, be excluded from the participation in, be denied the benefits of, or be subjected to discrimination under any program or activity receiving Federal financial assistance .
29 U.S.C. § 794, as amended, Pub.L. 95-602, § 122(d)(2), 92 Stat. 2987 (1978).
The issue is whether section 504 mandates positive action by the state to create new, less restrictive habilitation facilities. On its face, the section merely says that states may not discriminate as to existing facilities; it does not require that the states take affirmative action. Thus in Southeastern Community College v. Davis, 442 U.S. 397, 99 S.Ct. 2361, 60 L.Ed.2d 980 (1979), the Supreme Court noted that section 504 did not require the state to create new facilities suitable for training nurses with hearing disabilities. After a thorough examination of the statutory structure and implementing regulations, the Court stated:
If these regulations were to require substantial adjustments in existing programs beyond those necessary to eliminate discrimination against otherwise qualified individuals, they would do more than clarify the meaning of § 504. Instead, they would constitute an unauthorized extension of the obligations imposed by that statute.
. Section 504 does not refer at all to affirmative action, and except as it applies to federal employers it does not provide for implementation by administrative action. A comparison of these provisions demonstrates that Congress understood accommodation of the needs of handicapped individuals may require affirmative action and knew how to provide for it in those instances where it wished to do so.
Id. at 2369 (footnote omitted).
The conclusion that section 504 imposes no such obligation in this case is supported by the legislative history. Most of the controversy surrounding the Rehabilitation Act concerned provisions other than section 504. As a result, legislative remarks about the purpose of that section are scarce and tend to restate the obvious. The provision’s major thrust clearly is directed toward ensuring the handicapped equal access to federally-funded programs. See, e. g., 118 Cong. Rec. 32,310 (Sept. 26, 1972) (remarks of Senator Humphrey); id. at 32,294 (Sept. 26, 1972) (remarks of Senator Cranston); Sen. Rep.No. 93-318, 93d Cong., 1st Sess., reprinted in 2 U.S.Code Cong. & Admin.News, pp. 2076, 2123, 2143 (1973).
Moreover, the structure and thrust of the Rehabilitation Acts of 1972 and 1973, of which section 504 was only one small part, undercuts plaintiffs’ contention. The Acts essentially are funding statutes. They represent comprehensive attempts to deal with the plight of the handicapped, especially the most severely handicapped, see 29 U.S.C. § 701, through a system of federal grants to states for the development of the enumerated programs. See id. §§ 720, 721, 762. One of the clear purposes of these grants was to offer states financial incentives to deinstitutionalize the mentally retarded. See, e. g., 118 Cong.Rec. 32,305 (Sept. 26, 1972) (remarks of Senator Javits); id. at 36,414 (Oct. 14,1972) (remarks of Congressman Badillo).
Given the emphasis in the Rehabilitation Acts of 1972 and 1973 on encouraging the states to deinstitutionalize, I do not believe that there should be read into section 504, included in both those acts, a legislative mandate for deinstitutionalization. The carefully tailored system of programs and grants in the legislation as a whole belies *121any congressional intention to impose an absolute duty to provide the least restrictive treatment.
Plaintiffs offer two less expansive arguments in support of the district court’s holding that section 504 mandates Pennhurst’s closing. First, they argue that section 504 requires the termination of a federal program designed exclusively for the handicapped if that program prevents its beneficiaries from participating in other federal programs. This is quite novel. No court that has granted relief under section 504 has even implied that such an interpretation is possible. See, e. g., Leary v. Crap-sey, 566 F.2d 863 (2d Cir. 1977); United Handicapped Federation v. Andre, 558 F.2d 413 (8th Cir. 1977); Lloyd v. Regional Transportation Authority, 548 F.2d 1277 (7th Cir. 1977). Moreover, I believe that plaintiffs’ argument cannot be justified on this record.
Plaintiffs allude throughout their briefs to a variety of federally-funded programs for the handicapped that are unavailable to Pennhurst’s residents. The district court heard 32 days of testimony and argument in this case. The parties took 27 depositions. The exhibits included 108 photographs, a three-hour film, and 288 documents. An examination of this massive record does not reveal, however, a single federally-funded program from which Pennhurst residents have been excluded. Indeed, the United States, intervening on behalf of plaintiffs, concedes that the record fails to demonstrate that any programs using such funds were available to anyone in the five-county area served by Penn-hurst. Thus plaintiffs’ first argument is without merit.
Plaintiffs alternatively argue that Penn-hurst violates section 504 by denying its residents the benefits of Pennsylvania's program of community living arrangements. This denial allegedly is based im-permissibly upon the severity of the handicaps of those confined at Pennhurst.
Significantly, Pennsylvania accepts no federal funds for the operation of its community living arrangements, choosing instead to finance the program out of its own revenues. In 1976, Pennsylvania served 2069 persons in community living arrangements, 483 of whom were from the five-county region served by Pennhurst. During 1976, Pennhurst itself served approximately 1200 residents. As places have become available in community living arrangements in the five-county area, Pennsylvania has filled half of them with residents of Pennhurst and half with other retarded individuals.
Plaintiffs would have us hold that this system violates section 504 because only the most severely handicapped persons are placed at Pennhurst. Almost fifty percent of Pennhurst’s residents are profoundly retarded, having I.Q.’s of less than 20. Almost three quarters are at least severely retarded, with I.Q.’s of less than 36. In addition, many of the residents are multiply handicapped. Although, given proper facilities, all of these persons could be served “in the community,” no one disputes that such severely handicapped persons pose difficult placement problems. Moreover, plaintiffs do not contend that Pennsylvania has now, or has ever had, adequate facilities in the community to cope with all, most, or even many of Pennhurst’s present residents. Plaintiffs’ only argument is that such facilities are feasible and that Pennsylvania violates section 504 by failing to develop them.
Presumably, such an expanded program of community living arrangements could be funded by federal grants under Titles XIV and XX of the Social Security Act, 42 U.S.C. §§ 1351 et seq., 1397 et seq. Four states, Michigan, Minnesota, Nebraska, and Oklahoma, presently finance such programs under these titles. Section 504, however, cannot be read as requiring states to accept federal funds for such a program. On the contrary, in his comments on the Rehabilitation Act of 1972, which included a provision identical to section 504 as enacted, Congressman Badillo specified that the Act would allow states “to explore the possibility of using, as much as possible, a community-based treatment approach.” 118 *122Cong.Rec. 36,414 (Oct. 14, 1972). Plaintiffs now argue that Pennsylvania, which has chosen to use its own funds to “explore the possibility of using” community living arrangements, violates section 504 in failing to embrace that treatment approach completely and immediately. Because the legislative history reveals no more than a congressional intent to encourage deinstitution-alization, I believe that such a conclusion is untenable.
, Therefore, I reject each of plaintiffs’ arguments that institutionalization of the mentally retarded at Pennhurst violates section 504. Because that section supports neither the plaintiffs nor the majority, I must proceed to consider the other bases for the district court’s order.
C. Pennsylvania Law
The majority holds that Pennsylvania’s Mental Health and Mental Retardation Act of 1966 (MH&MRA), 50 P.S. § 4101 et seq., grants the retarded a statutory right to treatment and that the plaintiffs have a private cause of action under the statute to enforce that right. The majority seems to implicitly rest its least restrictive treatment rule in part on Pennsylvania law.
I will assume that the residents of Penn-hurst have a statutory right to some kind of treatment under the 1966 legislation. I cannot say as a matter of Pennsylvania law, however, that whatever treatment the residents are entitled to receive must be provided in the least restrictive environment possible. The question is: If the deplorable conditions evidenced in the record were eliminated at Pennhurst, would some individual still have an absolute right as a matter of state law to be placed in a less restrictive setting?
Initially, as with any implied cause of action, the remedy must be tied to violation of an express statutory provision. General language may not obscure the need for concrete imposition of a specific duty. Article II of the MH&MRA sets out the duties of the state and nowhere does it mention a duty to provide the least restrictive treatment regardless of fiscal concerns.
Moreover, the structure of the MH&MRA itself implies that Pennsylvania’s General Assembly, in enacting the legislation, contemplated no such absolute right to treatment outside a properly run institution if such were the least restrictive environment imaginable. A major purpose of the MH&MRA was to ensure proper division of responsibilities between the state’s Department of Public Welfare (DPW) and local authorities, primarily cities and counties. See 50 P.S. §§ 4102, 4202(a), 4301(d), 4507(a)(1). This division of authority indicates that DPW was to operate regional facilities like Pennhurst while the localities were to concentrate on community-based services such as after-care. The very fact that both exist side by side in the legislative scheme without any language about placement in one or the other belies any theory that the General Assembly intended an absolute right to one to the exclusion of the other.
Buttressing my conclusion that the MH&MRA contemplated institutionalization of the mentally retarded are statistics, cited by the district court, indicating that institutionalization as a means of providing for the retarded was on the rise through 1966, the year of the MH&MRA’s enactment. See 446 F.Supp. at 1300 n.7. The record shows that only in 1970 did Pennsylvania begin to explore the possibility of dein-stitutionalizing Pennhurst’s residents. See 446 id. at 1312. I believe it would be anomalous to attribute to the General Assembly of 1966 an intention to require treatment of the mentally retarded in a community setting because it would be less restrictive than an institution when the state did not even consider community treatment until 1970.
Nor do I believe that intervening changes in attitudes toward habilitation of the mentally retarded allow this court to reject the legislative judgment, implicit in the MH&MRA, that institutions, if properly run, can provide the mentally retarded with the requisite services. The General Assembly has not indicated that it has reached a contrary conclusion. Furthermore, the only Pennsylvania courts to consider analogous issues seem to have assumed that institu*123tionalization is permissible without examining it as the least restrictive alternative under the MH&MRA. For example, in Hoolick v. Retreat State Hospital, 24 Pa. Cmwlth. 218, 354 A.2d 609 (1976), aff’d mem., 476 Pa. 317, 382 A.2d 739 (1978), the Commonwealth Court rejected a claim that the MH&MRA required DPW to continue to operate the Retreat State Hospital. In so ruling, the court noted that the hospital was “an institution within the framework of mental health facilities operated by the Commonwealth.” Id. at 220, 354 A.2d at 610. According to the Commonwealth Court:
The manifest object of the General Assembly in enacting the Mental Health and Mental Retardation Act of 1966 was to create a cooperative State-county (or multi-county) program across the Commonwealth for those who suffer mental health or mental retardation afflictions. . To retard or restrict State action in the operation of such a program, a clear specific legislative intent that a particular mental health facility shall remain functional would be required.
Id. at 224, 354 A.2d at 612. Thus under Hoolick, the legislature gave the DPW wide latitude in choosing what type of an institution best suits an individual.
Moreover, the state’s duty to treat individuals is subject to the financial limitations of its own treasury. Cf. County of Allegheny v. Commonwealth, 33 Pa. 267, 381 A.2d 1014 (1978) (state’s liability to county not absolute). Indeed, in one case, the county placed an individual in a private home; because this was not authorized by the Act, the state was not liable to the county for the expenditure. In the interest of Wayne K., 34 Pa. 10, 382 A.2d 989 (1978). At the least, then, the state right to treatment does not include a right to placement in a private home, even if that is the least restrictive environment.
Absent legislative action indicating that a particular type of facility, acceptable to the General Assembly in 1966, no longer passes legislative muster, I cannot predict that a Pennsylvania court facing this same question would hold that an individual has an absolute right to treatment in another less restrictive institution. I would hold only that, according to Pennsylvania law, any right the mentally retarded may have under the MH&MRA to habilitation can be satisfied in an institutional setting properly maintained.
II. Constitutional Basis
A. Due Process
The final question presented by the plaintiffs is the constitutionality of the state statutory scheme of institutionalizing people in Pennhurst. The district court held that retarded persons, once admitted to a state facility, “have a constitutional right [under the due process clause] to be provided with minimally adequate habilitation under the least restrictive conditions consistent with the purpose of the commitment.” 446 F.Supp. at 1319. Having found such a right, the district court further held that Pennhurst, because it is an institution, could never provide minimally adequate habilitation and that Pennhurst’s residents were entitled to be placed in community living arrangements. Id. at 1318, 1320.
The majority holds that some individuals may remain in Pennhurst, thus rejecting the district court’s thesis. It purports to do this on statutory grounds, thereby avoiding the constitutional issue. The majority’s apparent justification for failing to reach the constitutional issue is that the legislation involved here does not require less than is mandated by the Constitution. The majority merely makes this statement without explaining why its unarticulated view of the Constitution is correct and the district court’s theory is incorrect. If, as I believe, the statutes in question provide no cause of action to enforce a generalized absolute right to least restrictive treatment, then the only remaining basis for the majority’s holding is the Constitution.
My approach presents two questions. First, decide what are the permissible governmental purposes that support civil commitment of the mentally retarded. Second, determine whether those purposes are suffi*124cient to support institutionalization or whether the state has a constitutional duty to employ means less restrictive of individual freedom.
In finding a constitutional right to habili-tation, the district court relied on a series of cases that grant non-dangerous mental patients who are involuntarily committed a right to psychiatric treatment. The seminal right-to-treatment case was Rouse v. Cameron, 125 U.S.App.D.C. 366, 373 F.2d 451 (D.C.Cir.1966), which dealt with a statutory right to treatment. In dictum, the court indicated that the failure to treat a mental patient who had been committed by the state was sufficiently “shocking” to violate due process guarantees. See id. at 370, 373 F.2d at 455.
A number of courts have expanded upon Rouse’s dictum. The Court of Appeals for the Fifth Circuit offered the strongest defense of the right to treatment in Donaldson v. O’Connor, 493 F.2d 507 (5th Cir. 1974), vacated on other grounds and remanded, 422 U.S. 563, 95 S.Ct. 2486, 45 L.Ed.2d 396 (1975), and Wyatt v. Aderholt, 503 F.2d 1305 (5th Cir. 1974), aff’g, Wyatt v. Stickney, 325 F.Supp. 781 (M.D.Ala.1971) (Stickney I). Donaldson noted that involuntary confinement must be justified by a legitimate state purpose to survive scrutiny under the due process clause. See Jackson v. Indiana, 406 U.S. 715, 738, 92 S.Ct. 1845, 32 L.Ed.2d 435 (1972). Historically, civil commitment had been based on one of three grounds: danger to self, danger to others, or need for treatment. See id. at 737, 92 S.Ct. 1845. Because uncontradicted evidence demonstrated that Donaldson was dangerous neither to himself nor to others, the only legitimate basis for his confinement was the provision of treatment. According to the Fifth Circuit, the state of Florida, which confined Donaldson to treat him, had a constitutional duty to provide him with adequate and effective treatment, the “quid pro quo” for his confinement. See 493 F.2d at 518-27.3
The first case to apply the right-to-treatment rationale to the mentally retarded was Wyatt v. Stickney, 344 F.Supp. 387 (M.D.Ala.1972) (Stickney II), affirmed in relevant part sub nom. Wyatt v. Aderholt, 503 F.2d 1305 (5th Cir. 1974). Having determined in Stickney I that persons involuntarily committed to mental institutions had a right to treatment, the district court felt compelled to extend an analogous right to the mentally retarded. See 344 F.Supp. at 390.4
I can assume, without deciding, that a nondangerous individual committed by the state because of an alleged mental illness has a right to receive psychiatric treatment for his or her condition. I do not agree, however, with the assertion made in Stick-ney II that, in this regard, “no viable distinction can be made between the mentally ill and the mentally retarded.” 344 F.Supp. at 390. On the contrary, as the Supreme Court has noted in another context, “careful attention must be paid to the differences between [the] mentally ill and [the] mentally retarded.” Kremens v. Bartley, 431 U.S. 119, 135-36, 97 S.Ct. 1709, 1718, 52 L.Ed.2d 184 (1977). In particular, I believe that the government’s purpose in depriving Pennhurst’s residents of their liberty is quite different from the government’s purpose in depriving a non-dangerous, mentally ill person of his or her liberty.
As noted earlier, the Supreme Court has identified three conditions that might justify civil commitment: danger to self, danger *125to others, and need for treatment. See Jackson v. Indiana, 406 U.S. 715, 737, 92 S.Ct. 1845, 32 L.Ed.2d 435 (1972). In O’Connor v. Donaldson, 422 U.S. 563, 574 n.9, 95 S.Ct. 2486, 2493, 45 L.Ed.2d 396 (1975), the Supreme Court briefly examined the “danger to self” rationale and indicated that it considered inability to care for oneself a permissible basis for civil commitment:
Of course, even if there is no foreseeable risk of self-injury or suicide, a person is literally “dangerous to himself” if for physical or other reasons he is helpless to avoid the hazards of freedom either through his own efforts or with the aid of willing family members or friends.
No one disputes that most, if not all, of Pennhurst’s residents are dangerous to themselves in this sense. Severely or profoundly retarded, often with multiple handicaps, the residents obviously are unable to fend for themselves. Nor, as the district court’s findings on voluntariness make clear, are there “willing family members or friends” available to shield them from the “hazards of freedom.”
I believe that the residents’ inability to live independently distinguishes this case from Donaldson and other cases granting non-dangerous mental patients a right to treatment. Moreover, I believe that the state’s willingness to provide the residents with such necessities as food, shelter, medical care, and supervision, for which 'the residents have no other source, forms an adequate basis for some state-imposed restrictions on their liberty.
I am left, of course, with the question whether the residents’ need for care and supervision justifies the magnitude of the restraint imposed by institutionalization. The Court of Appeals for the Fifth Circuit has argued that it does not. In Wyatt v. Aderholt, 503 F.2d 1305, 1313 (5th Cir. 1974) (affirming Stickney I and Stickney II), the court emphasized that commitment entailed “ ‘massive curtailments’ of individual liberty.” The court continued:
Against the sweeping personal interests involved, [the state of Alabama] would have us weigh the state’s interest, and the interests of the friends and families of the mentally handicapped in having private parties relieved of the “burden” of caring for the mentally ill. The state interest thus asserted may be, strictly speaking, a “rational” state interest. But we find it so trivial beside the major personal interests against which it is to be weighed that we cannot possibly accept it as a justification for the deprivations of liberty involved.
Several factors persuade me to reject Wyatt’s reasoning in the context of this case. First, that decision preceded the Supreme Court’s decision in Donaldson. As noted, the Supreme Court there indicated that the need to provide mentally handicapped persons with custodial care could, under some circumstances, support civil commitment. Moreover, to the extent that Wyatt’s reasoning survived Donaldson, the realities of Pennhurst as recorded in the findings of the district court preclude its application in this case. The vast majority, almost 90 per cent, of Pennhurst’s residents are 18 years of age or. older. Under Pennsylvania law the duty of parents or relatives to contribute to the support of an unmarried person who has been committed or who is receiving services under the MH&MRA terminates upon that person’s attainment of 18 years of age. See 50 P.S. § 4502. Moreover, relatives and friends who will accept responsibility for the care of Pennhurst’s residents either do not exist or are unwilling or unable to do so. The district court found that 43 per cent of the residents have had no family contact in the past three years. The record does not show what percentage of the residents have family members still living. See 446 F.Supp. at 1302 & n.16. Even as to those residents under the age of 18, the district court found that Pennhurst “was and is their only alternative,” id. at 1311 (footnote omitted), and that “they have no place else to go,” id. at 1318. Given these findings, defendants are doing far more than relieving otherwise willing and able relatives of the burden of caring for the residents; they are acting as the residents’ only source of food, shelter, *126supervision, and medical care. Far from being “trivial,” these services are a matter of life or death to the residents. See generally New York State Association for Retarded Children, Inc. v. Rockefeller, 357 F.Supp. 752, 759-60 (E.D.N.Y.1973), consent judgment approved, 393 F.Supp. 715 (E.D.N.Y.1975), aff’d, 596 F.2d 27 (2d Cir.), cert. denied, - U.S. -, 100 S.Ct. 70, 62 L.Ed.2d 46 (1979). But see Gary W. v. Louisiana, 437 F.Supp. 1209, 1217 (E.D.La. 1976) (all members of plaintiff class were minor children).
Having concluded that the residents’ need for care and supervision can support significant restrictions on their personal liberty, it nevertheless must be decided whether Pennsylvania must provide for the residents’ needs in a manner least restrictive of those liberties, or whether it is sufficient that the restrictions be rationally related to the purpose of confinement. The district court here felt that Shelton v. Tucker, 364 U.S. 479, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960), required use of less drastic means in general, and community living arrangements in particular. In Shelton the Supreme Court considered an Arkansas statute requiring every teacher to file an annual affidavit listing all organizations to which he or she belonged or contributed. In striking down the requirement as an unconstitutional abridgment of first amendment freedoms, the Court held that
even though the governmental purpose be legitimate and substantial, that purpose cannot be pursued by means that broadly stifle fundamental personal liberties when the end can be more narrowly achieved. The breadth of legislative abridgment must be viewed in the light of less drastic means for achieving the same basic purpose.
Id. at 488, 81 S.Ct. at 252 (footnotes omitted).
It is quite possible that the Supreme Court has already rejected the contention that Shelton’s less-drastic-means analysis applies to the conditions of civil commitment. See State v. Sanchez, 80 N.M. 438, 457 P.2d 370 (1968) (mentally ill), dismissed for want of a substantial federal question, 396 U.S. 276, 90 S.Ct. 588, 24 L.Ed.2d 469 (1970). See generally Mandel v. Bradley, 432 U.S. 173, 97 S.Ct. 2238, 53 L.Ed.2d 199 (1977) (per curiam); Hicks v. Miranda, 422 U.S. 332, 95 S.Ct. 2281, 45 L.Ed.2d 223 (1975); Halderman v. Pennhurst State School & Hospital, 446 F.Supp. at 1319 n.55; Patton v. Dumpson, 425 F.Supp. 621, 624 (S.D.N.Y.1977). Nevertheless, I believe that the importance of this issue merits a full examination of plaintiffs’ argument.
In two cases dealing directly with the conditions and duration of civil confinement the Supreme Court has not been required to reach the question whether a state must provide its mental health services in a manner least restrictive of fundamental liberties. In Jackson v. Indiana, 406 U.S. 715, 92 S.Ct. 1845, 32 L.Ed.2d 435 (1972), the Court examined the constitutionality of a statutory scheme that permitted indefinite, and probably permanent, commitment of a person adjudged incompetent to stand trial on criminal charges. In holding that this procedure deprived the petitioner of due process of law, the Court reasoned that “[a]t the least, due process requires that the nature and duration of commitment bear some reasonable relation to the purpose for which the individual is committed.” Id. at 738, 92 S.Ct. at 1858. Similarly, in O’Connor v. Donaldson, supra, 422 U.S. at 576, 95 S.Ct. at 2494, the Court explored the minimum protection afforded by due process, holding that “a State cannot constitutionally confine without more a nondangerous individual who is capable of surviving safely in freedom.” In both Jackson and Donaldson the challenged restrictions were invalidated under this minimal scrutiny. But by employing the phrases “at the least” and “without more,” the Supreme Court left open the possibility that it might apply stricter scrutiny in a proper case.
Recently, in Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979), the Supreme Court considered the constitutional requirements for the conditions under which pre-trial detainees may be confined. The plaintiff detainees, who were *127confined solely because of their inability to post bail, complained, inter alia, that the practice of assigning two detainees to a cell designed for one person denied them due process of law. In upholding the constitutionality of “double-bunking,” the Supreme Court declined to apply the “compelling necessity” test that had been adopted by the Court of Appeals for the Second Circuit. Instead, the majority focused on whether double-bunking constituted infliction of punishment, and phrased the standard of review as whether “a particular condition or restriction of pretrial detention is reasonably related to a legitimate governmental objective.” Id. at 1874.
Bell, although dealing with the conditions of confinement of pre-trial detainees is not dispositive of the standard of review to be applied in this case.. The plaintiffs in Bell did not contend that double-bunking, as opposed to single-bunking, was unduly restrictive of any express constitutional guarantee. See id. at 1871. In this case, however, plaintiffs argue that institutions, when compared with community living arrangements, are more restrictive of such fundamental rights as freedom to travel and freedom of association. Assuming this to be the case, I will consider the applicability of some sort of less-drastic-means analysis.
The Supreme Court first formalized less-drastic-means analysis in Shelton v. Tucker, 364 U.S. 479, 488, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960). Prior to that decision, the consideration of less restrictive alternatives was at least implicit in a number of opinions. See The Supreme Court, 1960 Term, 75 Harv.L.Rev. 40, 129 (1961) (collecting cases). Those earlier decisions, however, tended to treat less drastic alternatives as only one consideration in the overall assessment of an enactment’s reasonableness. Compare Shelton v. Tucker, supra, at 488-90, 81 S.Ct. 247, with id. at 493-94, 81 S.Ct. 247 (Frankfurter, J., dissenting). In Shelton the Court seemed to hold that the existence of less drastic means would almost always invalidate a statute that impinged upon “fundamental personal liberties.” See id. at 488, 81 S.Ct. 247.
Since 1960, application of less-drastie-means analysis has been far from uniform. See, e. g., United States v. Robel, 389 U.S. 258, 267, 88 S.Ct. 419, 425, 19 L.Ed.2d 508 (1967) (“It is not our function ... to determine whether an industrial security screening program exhausts the possible alternatives to the statute under review.”); L. Tribe, American Constitutional Law 722-23 (1978); Note, Less Drastic Means and the First Amendment, 78 Yale L.J. 464, 464-65 (1969). Moreover, even in the prototypical situation, where an allegedly over-broad statute impinges upon first amendment guarantees, the Supreme Court has been extremely cautious in employing the analysis. See Note, supra, at 472. Carried to its logical extreme less-drastic-means analysis is, as Justice Blackmun has noted, a “slippery slope”:
A judge would be unimaginative indeed if he could not come up with something a little less “drastic” or a little less “restrictive” in almost any situation, and thereby enable himself to vote to strike legislation down.
Illinois State Board of Elections v. Socialist Workers Party, 440 U.S. 173, 99 S.Ct. 983, 993, 59 L.Ed.2d 230 (1979) (Blackmun, J., concurring).
I engage in this overview not to suggest abandonment of less-drastic-means analysis, but to emphasize the care with which it must be employed. In the proper context this mode of analysis is a useful instrument for detecting unconstitutional overbreadth. I believe, however, that the present case falls outside that context.
Implicit in rigid application of less-drastic-means analysis is a presumption that, absent countervailing governmental interests, an individual benefits from unfettered freedom. In some circumstances, of course, societal interests prevail and mandate restriction of that freedom. Nevertheless, the search for less drastic means is a judicial attempt to ensure that the intrusion is as small as possible.
This model falters where the individual, in the Supreme Court’s words, is “helpless to avoid the hazards of freedom.” O’Con-*128nor v. Donaldson, supra, 422 U.S. at 574 n.9, 95 S.Ct. at 2493. In such a case, the very purpose of the governmental intrusion is to prevent the individual from exercising his or her freedom in a self-destructive manner. Analytically, the difficulty is not an absence of less drastic means; in theory there will be some perfect balance between freedom and supervision, some “least restrictive alternative.” Instead, the difficulty I perceive is a judicial inability to strike the perfect balance in any particular case. In an influential article cited with approval in Shelton, Elliot Richardson pinpointed the advantage of less-drastic-means analysis over the traditional balancing of interests employed by courts in first amendment cases:
With the question whether the restriction of expression is a necessary means of protecting some other interest, we come back to judgments of a more objective character. The efficacy of the restriction of speech as such a means . . . [is] a matter as to which it could more easily be said than in the case of the value of a threatened interest that a legislative judgment was or was not plainly wrong. The same is true of the question whether other means are available.
Richardson, Freedom of Expression and the Function of Courts, 65 Harv.L.Rev. 1, 40 (1951). See 364 U.S. at 488 n.9, 81 S.Ct. 247. It is this objectivity, this ability to identify a single, better alternative, that commends less-drastic-means analysis.
This objectivity, however, counsels against use of the doctrine in the manner utilized by the district court. Here, there is not one ideal balance between freedom and supervision, but 1200, one for each of Penn-hurst’s residents. Some residents are capable of surviving with only minimal supervision. Others require complete, if temporary, physical restraint. See 446 F.Supp. at 1328. This complexity precludes a single, objective solution, making use of less-drastic-means analysis to declare institutions per se unconstitutional particularly inappropriate.
The problem is not solved by arguing that less-drastic-means analysis requires individualized determinations rather than condemnation of institutions as a class. In the first place, what is the least restrictive environment for any particular individual is primarily a medical question. As the record demonstrates, this concept is an uncertain one and has been the subject of fervent medical debate. I feel it inappropriate for courts to make such a judgment on the basis of a doctrine that contemplates an objective, single better alternative. Second, the least restrictive alternative for any particular individual will change over time. Thus there is no single and final solution — the heart of the less-drastic-means analysis — for each individual. By imposing upon a state a constitutional duty to provide its custodial care in the least restrictive manner, almost every decision concerning the care of a mentally retarded person would be subjected to ongoing judicial review.
Plaintiffs cannot salvage their proposed analysis by labelling community living arrangements as the least restrictive alternative. The definitional elasticity of the term “community living arrangement”5 renders such an argument quite circular. Whether *129this setting is called a community living arrangement or something else, the federal courts would still be required to balance each resident’s need for supervision and care against that resident’s ability to cope with personal liberty. Such decisions traditionally, and I believe properly, have been left in the hands of physicians and mental health administrators.
Drawing from Jackson, Donaldson, and Bell, I would hold that where the state confines6 a person against his or her will because of an inability of that person “to avoid the hazards of freedom,” the conditions of that confinement must bear a reasonable relationship to the purpose of the confinement. I do not believe that a state can be constitutionally required to care for that person in a manner “least restrictive” of that person’s freedom. Nevertheless, the availability of less drastic alternatives is one factor for a court to consider in determining the overall reasonableness of the challenged restraint. See, e. g., Bell v. Wolfish, supra, 99 S.Ct. at 1885 n.40.
In applying this standard of review to the case at bar, I again must stress that what is at issue here is not whether it is constitutional to place persons in Pennhurst as it existed when this record was created. There can be no question that Pennhurst is not providing its residents with minimally adequate supervision and care. Instead, the question is the constitutionality of institutions as they should be operated.
Moreover, my rejection of less-drastic-means analysis does not mean that I conceive of a “properly run institution” as a monolithic concept unrelated to the needs of particular individuals. What may be the appropriate treatment very likely will vary from person to person within the institution. The test I choose — a right to treatment rationally related to the purpose of the state-imposed restraints on liberty — applies to every individual, whether inside or outside an institution. Thus in my view, the phrase “properly run institution” means properly run as to all those confined in it. Given the current medical definition of retardation and the fact that I do not know what a properly run Pennhurst would be like, I leave for future cases the question of whether a particular individual placed in an institution free of the deplorable conditions in the record here would ever have a constitutional right to treatment in a different environment.
With these caveats in mind, I conclude that institutionalization is not a constitutionally unreasonable means of providing for the care and supervision of the mentally retarded. A large-scale institution is quite capable of providing its residents with adequate food, shelter, medical care, and other necessities. Moreover, given the residents’ need for such services, an institution does not necessarily restrict their liberty in an unreasonable fashion. I am not dissuaded from this conclusion by the feasibility of less restrictive, more effective, or even less expensive methods of caring for the retarded.7
The choice among models for the care of the retarded properly rests with state authorities. Federal courts may not interfere with that choice unless the selected model is not a reasonable means of delivering the services that support civil commitment in the first place. I leave for future cases the determination of whether a given method of treatment is not rationally related to the *130state’s objective in confining a particular individual.
B. Equal Protection
The district court also held that confinement at Pennhurst violated the equal protection clause of the fourteenth amendment because it entailed “segregation in a facility that clearly is separate and not equal.” 446 F.Supp. at 1322 (emphasis in original). As in the case of their due process claim, plaintiffs’ equal protectior claim turns primarily on the proper level of judicial scrutiny to be applied to institutionalization of the mentally retarded.
Initially, I reject plaintiffs’ contention that mental retardation qualifies as a “suspect classification.” In Doe v. Colautti, 592 F.2d 704, 710-11 (3d Cir. 1979), we held that mental illness was not a suspect classification. We noted that, under Massachusetts Board of Retirement v. Murgia, 427 U.S. 307, 313, 96 S.Ct. 2562, 49 L.Ed.2d 520 (1976) (per curiam), “a class is not entitled to special solicitude under the Equal Protection Clause unless the members of the class have ‘been subjected to unique disabilities on the basis of stereotyped characteristics not truly indicative of their abilities.’ ” 592 F.2d at 711. Applying this rule to the mentally ill, we noted:
Although the mentally ill have been the victims of stereotypes, the disabilities imposed on them have often reflected that many of the mentally ill do have reduced ability for personal relations, for economic activity, and for political choice. This is not to say that the legal disabilities have precisely fit the actual incapacities of the mentally ill individuals whom the law has burdened, but it is important that the legal disabilities have been related, even if imperfectly, to real inabilities from which many of the mentally ill suffer.
Id. I believe that this reasoning is equally applicable to the mentally retarded.
Alternatively, plaintiffs argue that where a classification burdens fundamental liberties, the state must show that the burden is necessary to achieve a “compelling” government interest. See Shapiro v. Thompson, 394 U.S. 618, 634, 89 S.Ct. 1322, 22 L.Ed.2d 600 (1969). The state’s interest in ensuring that these individuals receive adequate food, shelter, supervision, and medical care is compelling enough to justify the intrusion. Although Shapiro and other equal protection cases may imply that the state must employ less drastic means if they are available, see, e. g., 394 U.S. at 637, 89 S.Ct. 1322, I believe this analysis is inapposite for the reasons given in my discussion of the due process claim.
For these reasons I believe that, although Pennsylvania has classified the residents by institutionalizing them, such a classification is reasonably related to a legitimate, compelling state interest.
C. Eighth Amendment
The district court finally found that Pennhurst violated the residents’ “Eighth and Fourteenth Amendment right to freedom from harm.” 446 F.Supp. at 1320. To the extent that this alleged right would parallel the right to be free from punishment, recognized in Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979), I have already expressed my view that institutionalization of the mentally retarded is “reasonably related to a legitimate governmental objective.” See id. at 539, 99 S.Ct. at 1874. To the extent that the alleged right to be free from harm, founded in the eighth amendment, would exceed the protection outlined in Bell, I do not believe the district court’s analysis survives that decision.
III. Summary
I agree with the majority that plaintiffs have a right to have Pennhurst brought up to statutory and constitutional standards. I nowhere find a right to treatment in the least restrictive environment. Thus I would reverse those portions of the district court’s judgment that contemplate a federal-court-ordered closing of Pennhurst or *131creation of new, less restrictive facilities. Although some portions of the order dealt with conditions at Pennhurst, because the district court ordered it closed it did not deal extensively with that problem. Therefore, I would remand to the district court for it to decide in the first instance how best to bring Pennhurst in compliance with statutory and constitutional requirements. Finally, I leave open the possibility that certain individuals in the future may be able to show that their particular mode of treatment is not rationally related to the state’s purpose in confining them.
The majority’s definition of habilitation has real emotional appeal. But its implementation is being provided by doctors, experts, and legislators. There is a danger in a case such as this that a court will permit the technical data to provide the sole basis for a legal rule where the problem is essentially medical.
Furthermore, the majority’s conclusion implicates massive and continual involvement of the federal judiciary in the multiple problems of the mentally retarded. I disagree with the majority because I cannot find any basis for holding that a federal court may require the state to create facilities for the retarded that the court deems to be the least restrictive. That is a right that, in my view, neither Pennsylvania nor federal legislation nor the Constitution gives to the plaintiffs.

. This specific requirement was eliminated in 1978. The new provision still requires, however, that the plan deal with non-institutiorial treatment, albeit in a more general way. See, e. g., 42 U.S.C.A. § 6063(b)(5)(B)-(C) (1979 Cum.Supp.). Cf. id. § 6063(b)(7)(B) (state plan must deal with right of employees displaced because of relocation of patients in community living arrangements).


. The arguments treated in this section are those of the plaintiffs, not the district court. That court concluded that “[i]n enacting Section 504 Congress has in effect codi*120fied the constitutional right to equal protection.” 446 F.Supp. at 1323. Because of its earlier conclusion that confinement at Penn-hurst violated equal protection, see id. at 1321-22, the district court felt that section 504 also had been violated. The district court’s analysis of the section 504 claim accordingly is subsumed in my consideration of plaintiffs’ equal protection claim. See Part II.B. infra.


. The Supreme Court in Donaldson stopped short of endorsing the quid-pro-quo approach. See O’Connor v. Donaldson, 422 U.S. 563, 576, 95 S.Ct. 2486, 45 L.Ed.2d 396 (1975). Our court has specifically reserved ruling on the theory. See Scott v. Plante, 532 F.2d 939, 947 (3d Cir. 1976).


. Since 1972, a number of courts have followed Stickney II and have held that mentally retarded persons confined in state-run institutions have a constitutional right to habilitation. See, e. g., Welsch v. Likins, 373 F.Supp. 487 (D.Minn.1974), aff’d in part and vacated and remanded in part, 550 F.2d 1122 (8th Cir. 1977). In each of these cases, however, the court concluded or assumed that the state could provide the necessary habilitation in an institutional setting. See, e. g., Gary W. v. Louisiana, 437 F.Supp. 1209, 1217-19 (E.D.La.1976).


. Indeed, the record indicates that community living arrangements tend to be all things to all people. They apparently range from simple provision of support services so that a retarded person can remain with his or her family to subsidized foster care to mini-institutions of over 20 residents.' The “community” is variously defined as urban, suburban, or rural. Stewart Brown, one of the plaintiffs’ witnesses, illustrated the malleability of this concept when he was pressed on his contention that all of Pennhurst’s residents could be dispersed to community living arrangements within one month:
A: , . . There are seventy-one Holiday Inns in Pennsylvania with 11,208 rooms, and we could, with a per diem rate move those clients and provide an immediate place for them to live where they would be happy—
Q: All right. Let’s talk about community-living arrangements.
A: That’s one type of community-living arrangement.


. Plaintiffs have not challenged in this appeal the adequacy of the procedures under which they were committed or placed at Pennhurst. See generally Secretary of Public Welfare of Pennsylvania v. Institutionalized Juveniles, -U.S.-, 99 S.Ct. 2523, 61 L.Ed.2d 142 (1979).


. Supporting my conclusion that institutionalization is not unconstitutionally unreasonable are those cases that, although finding a constitutional right to habilitation, have permitted the state to continue to provide that habilitation in an institutional setting. See, e. g., Gary W. v. Louisiana, supra, 437 F.Supp. at 1217-19; Wyatt v. Stickney (Stickney II), supra, 344 F.Supp. at 395-407. See also Wyatt v. Ader-holt, supra, 503 F.2d at 1313 (institutionalization is, “strictly speaking,” rationally related to need for custodial care).